[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION NO. 107
The defendant filed a request to revise the plaintiff's complaint on June 7, 1990. The plaintiff never responded to the request; the request was, therefore, deemed granted. Practice Book 149.
On September 9, 1991, Judge Spear granted the defendant's motion for judgment of dismissal. On October 7, 1991, the plaintiff, represented by new counsel, moved to exempt this suit from the dormancy list and filed on amended complaint. The defendant filed an objection to the amended complaint on October 16, 1991. Short Calendar was held on January 21, 1992.
Because the court did not order the plaintiff to file an amended complaint and because the defendant did not consent to the filing, the plaintiff was required by Practice Book 176 to file a request for leave to file the amended complaint. Therefore, it is found that the amended complaint is not properly before the court and accordingly the court shall sustain the defendant's objection.
Additionally, the court notes that the plaintiff's motion to exempt from dormancy fails to satisfy Practice Book 377 because: it is not verified by oath of the plaintiff or the plaintiff's attorney and it appears not to have included the $50.00  fee. See Practice Book 377; General Statutes52-259c.
Furthermore, to get out of dormancy, only papers that CT Page 174 close the pleadings may be filed, unless the court orders otherwise. Therefore, the plaintiff cannot file any new pleadings but must wait until the defendant answers.
WM. J. McGRATH, JUDGE